Title: To Thomas Jefferson from Francis Walker Gilmer, 14 February 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
14th Feby. 1825
I have just received from Key the gratifying intelligence, that he, Bonnycastle, and Dunglison,  are all in norfolk. They will be here early Wednesday morning, and in Charlottesville I suppose, by the Saturday’s stage.I had fixed on wednesday last, for setting out to albemarle. we had four days  continued rain (& it is now raining) which will delay me another week.yours most trulyF. W. Gilmer